DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group II, claims 4-20 in the reply filed on 1/4/2022 is acknowledged.  The traversal is on the ground(s) that there is no undue burden to search the groups together.  This is not found persuasive because as noted in the requirement for restriction, group I is drawn very broadly to a device having a film structure on a substrate comprising openings in the film structure having a specific size. This is distinct from the method of group II and would require a separate search. There is also no overlapping feature (claim 3 is a product-by-process claim, and is also broad and distinct from the method of group II). The structure simply must be a film on a subtrate having openings, and could be made by any materials or methods known in the art. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claims 4, 7, and 12 are objected to because of the following informalities:  Claims 4 and 12 refer to a multi-layer, which appears to be a bit confusing. The specification appears to more clearly refer to this “multi-layer” as a multi-layer film structure [0045], and this would be clearer language for the claims. Claim 7 refers to “pre-baking” which should more clearly be described as pre- exposure baking. “Pre-baking” only appears in the claims, however, the specification refers to baking steps pre and post radiation exposure, and the claims should more clearly refer to .  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14, 16, 17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng et al (2003/0008246).
Cheng et al disclose a process of enhancing resist sensitivity wherein the process includes steps as claimed:

    PNG
    media_image1.png
    203
    334
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    281
    347
    media_image2.png
    Greyscale

The method includes applying the resist onto a bilayer substrate comprising an underlayer, baking the resist and underlayer, exposing the resist through a photomask, performing a post-exposure bake while applying an electric field to the exposed resist to alter the acid in a vertical direction as required by the instant claims 14, 19, and 20
The substrate is preferably a bilayer substrate comprising an underlayer, preferably an organic material having an acid generator in solvent as required by the instant claims 16 and 17:

    PNG
    media_image3.png
    125
    331
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    63
    337
    media_image4.png
    Greyscale

Claim(s) 4-7, 14, 15, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bristol et al (2005/0074706).
Bristol et al teach a method of enhancing a photoresist using an electric field comprising steps as claimed:

    PNG
    media_image5.png
    88
    340
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    88
    344
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    73
    379
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    131
    353
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    93
    339
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    110
    353
    media_image10.png
    Greyscale

Wherein the reference teaches a substrate having dielectric layer(s) (multiple layers), applying a resist exposing the resist through a photomask, and applying an electric field to align photoresist aggregates in a vertical direction (instant claim 4). The reference teaches that the electric field is applied either during a pre-baking process or during radiation exposure (instant claims 5-7, 14, 15, 19, and 20). 
Claim(s) 4, 5, 12-14, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang et al (2008/0008967).
Chang et al disclose using an electric field to limit diffusion of acid in a horizontal direction.

    PNG
    media_image11.png
    156
    349
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    120
    361
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    248
    347
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    277
    359
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    65
    339
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    210
    350
    media_image16.png
    Greyscale

The method includes applying the resist onto a substrate having layers meeting the limitations for an inorganic underlayer and hardmask), pre-baking, exposing through a mask, and performing a post-bake while applying an electric field, and developing the resist (instant claims 4, 5, 12-14, 19, and 20).
Claim(s) 4, 5, 8, 12-14, 16, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al (2012/0322011).
Wu et al disclose a method of performing multiple photoresist layer development comprising the steps as claimed:


    PNG
    media_image17.png
    234
    291
    media_image17.png
    Greyscale

    PNG
    media_image18.png
    66
    299
    media_image18.png
    Greyscale

    PNG
    media_image19.png
    101
    298
    media_image19.png
    Greyscale

    PNG
    media_image20.png
    297
    295
    media_image20.png
    Greyscale

. 
Claim(s) 4-7, 12-15, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xie et al (9,366,966).
Xie et al disclose a method of processing a substrate having an underlayer 402 and a multi-layer resist 702, comprising a resist704, an ARC 706, and a hard mask material layer 708 , pre-baking the structure, exposing to radiation though a mask, post-baking, developing, followed by additional removal and etching steps, wherein an electric or magnetic field is applied during pre or post exposure baking, or during exposure to alter the movement of the photoacid generated in a vertical direction (instant claims 4-7, 12-15, 19, 20).

    PNG
    media_image21.png
    66
    342
    media_image21.png
    Greyscale

    PNG
    media_image22.png
    414
    350
    media_image22.png
    Greyscale





    PNG
    media_image23.png
    303
    348
    media_image23.png
    Greyscale

    PNG
    media_image24.png
    314
    342
    media_image24.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 5, 7, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al in view of any of Chang et al, Wu et al, or Xie et al.
All references have been discussed above. Cheng et al teach an underlayer, but also teaches that additional conventional material layers and substrate may be employed. 

	Given the teachings of the references, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Cheng et al, choosing to include additional material layers conventional in the art to provide improves masking for post-development etching and processing as taught by any of Chang, Wu, or Xie with the resultant material and method also meeting the limitations of the instant claims.
Claims 8-8, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over any of Cheng et al, Bristol et al, Chang et al, Wu et al, or Xie et al in view of Larson et al (7,585,609).
Cheng et al, Bristol et al, Chang et al, Wu et al, and Xie et al have each been discussed above. Each teaches a resist patterning method including a substrate comprising underlayers, but fail to specifically describe the underlayer material.
Larson et al provides a conventional example of an organic polymer underlayer comprising a polymer, solvent, crosslinker, and acid generator (sulfonic acids, sulfonates in column 7; solvents in column 8, GBL, PGMEA). These are known with multi-layer resists, processable substrate, and with additional layers for patterning.
Given the teachings of the references, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to perform the method of any of Cheng et al, Bristol et al , Chang et al, Wu et al, or Xie et al, wherein the underlayer comprises the components as described above. The resultant method would also meet the limitations of the instant claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 4-7, 12-15, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 11-14, 17, and 19 of U.S. Patent No. 9,366,966. Although the claims at issue are not identical, they are not patentably distinct from each other because as described above, the ‘966 patent teaches material and methods as instantly claimed. It would have been obvious to one of ordinary skill in the art prepare the material of the ‘966 patent, and also perform a method meeting the limitations of the instant claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references not relied upon above, but teaching known underlayer and hardmask materials and methods are cited on the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337. The examiner can normally be reached Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA C. WALKE/            Primary Examiner, Art Unit 1722